Citation Nr: 1541040	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  14-12 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea (originally claimed as memory loss, fatigue, stress, headaches, and sleep disturbance).

2.  Entitlement to a total disability rating for individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

B. Berry, Counsel




INTRODUCTION

The Veteran served on active duty from July 1988 to October 1988, from August 1989 to May 2000 and from September 2001 to May 2002.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Board notes that the Veteran initially filed service connection for memory loss, fatigue, stress, headaches, and sleep disturbance in June 2009.  However, the Veteran requested in a January 2011 letter that his claim for the above five symptoms be restated as a claim for service connection for sleep apnea as the VA examiner in July 2010 stated that the most likely unifying medical diagnosis that would explain all of the symptoms is sleep apnea.  Thus, the Veteran's claim has been re-characterized to entitlement to service connection for sleep apnea, as shown on the title page of this decision

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current diagnosis of obstructive sleep apnea is related to active military service.  Specifically, he asserts in the June 2009 claim for service connection that his symptoms of sleep apnea to include disturbed sleep, headaches, memory loss, and fatigue began during active military service.  Furthermore, he contends that his current sleep apnea is related to weight gain during service and/or the fracture of his nose in July 1992 that was documented in his service treatment records.  The Veteran was provided with a VA examination in January 2014.  The examiner provided a negative medical opinion with respect to whether the Veteran's current sleep apnea is related to the Veteran's weight gain in service.  She did not provide an opinion on whether the Veteran's obstructive sleep apnea is related to the nose fracture during service.  Thus, the Veteran should be provided with another VA examination and opinion.

With respect to the Veteran's TDIU claim, such claim is inextricably intertwined with the service connection claim for obstructive sleep apnea.  In this regard, the Veteran claims that he is unable to obtain or sustain substantially gainful employment due to his sleep apnea.  A grant of the service connection claim could affect the adjudication of such claim.  Based on the foregoing, adjudication of the TDIU claim must be deferred as the Board is remanding the service connection claim for obstructive sleep apnea for further development.

Accordingly, the case is REMANDED for the following action:
1. Contact the Veteran and elicit from him the appropriate information and the consent to obtain any outstanding VA and/or private treatment records with respect to his claims on appeal.  After securing the appropriate consent from the Veteran, VA should attempt to obtain any such treatment records that have not been previously associated with the Veteran's VA claims folder.

2. After completing the foregoing and associating any outstanding evidence with the claims file, schedule the Veteran for a VA examination for his sleep apnea service connection claim.  The claims file and a copy of this remand must be made available to the examiner for review and the examination report should reflect that the claims file was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether the Veteran's current obstructive sleep apnea is at least as likely as not (i.e., a fifty percent or greater probability) related to the Veteran's active military service to include his lay statements of the onset of symptoms of sleep apnea in service and/or the nose fracture in July 1992. 

The examiner should provide an explanation for all conclusions reached.  As part of his or her rationale, the examiner is asked to address the lay statements from the Veteran that his symptoms of sleep apnea began during active military service.  The examiner should also discuss whether it is at least as likely as not that the Veteran's symptoms of sleep problems, insomnia, fatigue, memory loss, stress, and/or memory loss are symptoms of his current diagnosis of obstructive sleep apnea.  Furthermore, the examiner should discuss the VA examiner's opinion in July 2010.

3. Upon completion of the foregoing, readjudicate the Veteran's claims based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his attorney with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




